Exhibit 10.1


SEVENTH AMENDMENT TO PROGRAM AGREEMENT


This SEVENTH AMENDMENT (“Seventh Amendment”) to the September 19th, 2007,
Program Agreement as previously amended (the “Agreement”) by and between
Republic Bank & Trust Company (“Republic”), a Kentucky banking corporation, and
Jackson Hewitt Inc. (“JHI”), a Virginia corporation, is effective as of the 28th
day of June, 2011.


RECITALS


WHEREAS, Republic and JHI entered into the Agreement on September 19, 2007.


WHEREAS, Republic and JHI amended the Agreement on December 2, 2008, November
23, 2009, December 29, 2009, June 30, 2010, September 30, 2010 and December 14,
2010.


WHEREAS, Republic and JHI desire to Amend certain terms of the Agreement.


NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth below and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Republic and JHI do
hereby agree to amend the Agreement as follows:


AMENDMENTS
 
1.
Section 9.4(a) is modified to read as follows:
         
9.4
Termination by Republic.
           
(a)
On or before July 29, 2011, or June 30th of each following year of the term,
Republic may, at its option, terminate this Agreement early by giving written
notice of termination to JHI, which will terminate the Agreement with respect to
the remaining Tax Seasons.
       
2.
Republic and JHI enter into this Seventh Amendment only for the purposes stated
herein.  Unless otherwise amended herein, all other terms and conditions of the
Agreement remain unchanged and in full force and effect.


IN WITNESS WHEREOF, this Seventh Amendment has been executed and delivered by a
duly authorized officer of each party as of the date set forth above.


REPUBLIC BANK & TRUST COMPANY
 
JACKSON HEWITT INC.
         
By:
/s/ Kevin Sipes
 
By:
/s/ Daniel P. OBrien
         
Name:
Kevin Sipes
 
Name:
Daniel P. OBrien
         
Title:
EVP & CFO
 
Title:
EVP & CFO
         
Date:
06/29/11
 
Date:
6/29/11

 
 
3